DETAILED ACTION
This is in response to the Amendment filed 6/7/2021 wherein claims 16-20 are canceled, claims 5, 7-9, and 12-13 are withdrawn, and claims 1-4, 6, 10-11, and 14-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) and Species E (Figure 2D) in the reply filed on 6/7/2021 is acknowledged.
Claims 5, 7-9, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “4 or 5 of said turbine intake paths, the corresponding turbines being radially spaced apart from, and circumferentially spaced apart from one another around, an axis of said power output shaft” (Claim 11, lines 1-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Objections
Claims 2-4, 6, 10-11, and 14-15 are objected to because of the following informalities: 
“The gas turbine engine of claim 1 further comprising” (Claim 2, line 1) is believed to be in error for - - The gas turbine engine of claim 1, further comprising - -;
“The gas turbine engine of claim 1 wherein” (Claim 3, line 1; Claim 4, line 1; Claim 6, line 1; Claim 10, line 1; Claim 14, line 1; and Claim 15, line 1) is believed to be in error for - - The gas turbine engine of claim 1, wherein - -;
“The gas turbine engine of claim 1 comprising” (Claim 11, line 1) is believed to be in error for - - The gas turbine engine of claim 1, comprising - -;
“the compressor” (Claim 4, line 2) is believed to be in error for - - the core compressor - -;
“the corresponding turbines” (Claim 11, line 2) is believed to be in error for - - the corresponding turbine units - -;
“said power output shaft” (Claim 11, line 3) is believed to be in error for - - said at least one power output shaft - -;
“the aircraft engine” (Claim 14, line 1 and Claim 15, line 1) is believed to be in error for - - the gas turbine engine - -; and
“said at least one power output shafts” (Claim 14, line 2 and Claim 15, line 2) is believed to be in error for - - said at least one power output shaft - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said at least on valve" and “said valves” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the aircraft engine" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the aircraft engine" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittle (US 2,601,194).
Regarding Independent Claim 1, Whittle teaches (Figures 1-5) a gas turbine engine (see Figures 1 and 3-4) having a core gas path (the path within 11, from 12 through 8 or 18 - see Figures 1 and 3-4) extending from an intake (12) across a core compressor (10), and then fluidly branching (see Figures 1 and 3-4) to a plurality of turbine intake paths (from 2 through 5; see Figures 1 and 3-4), each turbine intake path (from 2 through 5; see Figures 1 and 3-4) leading to a respective turbine unit (5) via a respective combustor unit (4), and gearing (at 16 and 20; see Figures 3-4) drivingly connecting (see Figure 4) the turbine units (5) to at least one power output shaft (the shaft of 21).
Regarding Claim 4, Whittle teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) wherein the at least one power output shaft (the shaft of 21; see Figure 4) includes a shaft (see Figure 4) drivingly connected to (via 20) the compressor (10).
Regarding Claim 6, Whittle teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) wherein the at least one power output shaft (the shaft of 21; see Figure 4) includes a power shaft (see Figure 4) drivingly connected to a load (21).
Regarding Claim 11, Whittle teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) comprising 4 or 5 of said turbine intake paths (see Column 2, lines 51-55, Figure 2, and Figure 5), the corresponding turbines (5) being radially spaced apart from (see Figures 2 and 5), and circumferentially spaced apart from one another (see Figures 2 and 5) around, an axis of said power output shaft (shown at 9 and 17; see Figures 2 and 5).
Regarding Claim 15, Whittle teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) wherein the aircraft engine is a turboprop engine, further comprising a propeller mounted to one of said at least one power output shafts (“The present invention is also adaptable to be designed for propulsion partly by airscrew or ducted airscrew or propeller”; see Column 1, lines 27-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Angturbin (GB 629,832).
Regarding Claim 2, Whittle teaches the invention as claimed and as discussed above. Whittle does not teach at least one valve operable to open and close a respective turbine intake path. 
Angturbin teaches (Figure 7) a gas turbine having at least one valve (134) operable to open and close a respective turbine intake path (the path 108 to 40 or the path 110 to 42; see Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle to include the valve operable to open and close a respective turbine intake path, as taught by Angturbin, in order to allow the disengagement of one or the other of the turbines in case of damage to any turbine, combustion chamber, or if the working conditions of the system are such that a gain in thermal efficiency would thereby be obtained (Page 4, lines 62-74).
Regarding Claim 3, Whittle teaches the invention as claimed and as discussed above. Whittle does not teach wherein the combustor units are all independently operable, wherein said at least one valve includes a plurality of said valves.
Angturbin teaches (Figure 7) a gas turbine having combustor units (82, 84) that are all independently operable (via 130, 132, 134), wherein said at least one valve (134) includes a plurality of said valves (134; see Page 4, lines 62-74 and Figure 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle to include the combustor units that are all independently operable and a plurality of valves, as taught by Angturbin, in order to allow the disengagement of one or the other of the turbines in case of damage to any turbine, combustion chamber, or if the working conditions of the system are such that a gain in thermal efficiency would thereby be obtained (Page 4, lines 62-74 of Angturbin).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Gabriele (US 4,928,552).
Regarding Claim 10, Whittle teaches the invention as claimed and as discussed above. Whittle does not teach wherein the gearing includes a plurality of planetary gears each driven by a corresponding turbine unit, the plurality of planetary gears collectively driving at least one other gear.
Gabrielle teaches (Figures 1-31) combustion engines (70, 72) having gearing (at 46 and 38; see Figure 3) drivingly connecting the engine shafts (74, 76) to an output shaft (57), wherein the gearing (at 46 and 38; see Figure 3) includes a plurality of planetary gears (45 and 49; see Column 9, line 66 – Column 10, line 42) driven by a corresponding engine unit (70, 72), the plurality of planetary gears (45 and 49) collectively driving at least one other gear (at 52; see Column 9, line 66 – Column 10 line 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle to have the gearing include a plurality of planetary gears each driven by a corresponding engine unit, the plurality of planetary gears collectively driving at least one other gear, as taught by Gabrielle, in order to produce a broad range of output speeds at the output shaft (see abstract of Gabrielle).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Neitzel (US 4,791,783).
Regarding Claim 14,
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract), which further comprises helicopter blades (Column 2, lines 1-10 and Column 3, lines 51-60) mounted to a power shaft (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle to have the aircraft engine be capable of a turboshaft engine mode, having helicopter blades mounted to one of said at least one power output shafts, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 of Neitzel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional references showing gas turbine engines having core gas paths that fluidly branch into a plurality of turbine intake paths.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741